           Case 3:19-cv-00142-LRH-CLB Document 61 Filed 08/24/20 Page 1 of 2



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT

 5                                     DISTRICT OF NEVADA

 6

 7 JAMES ERIC FINIAS,                                  Case No. 3:19-cv-00142-LRH-CLB

 8         Petitioner,
                                                       ORDER GRANTING
           v.
 9                                                     MOTION FOR EXTENSION OF TIME
                                                       (ECF NO. 60)
10 RENEE BAKER, et al.,

11         Respondents.

12

13

14         In this habeas corpus action, the petitioner, James Eric Finias, represented by appointed

15 counsel, filed an amended habeas petition on February 11, 2020 (ECF No. 25). Respondents filed

16 an answer on July 9, 2020 (ECF No. 35). Finias’ reply was then due on August 24, 2020. See

17 Order entered April 16, 2019 (ECF No. 9).

18         On August 24, 2020, Finias filed a motion for extension of time (ECF No. 60), requesting

19 an extension of time to November 23, 2020—a 91-day extension—to file his reply. Finias’

20 counsel states that the extension of time is necessary because she is relatively new to this case,

21 and because of delays caused by the COVID-19 pandemic. The respondents do not oppose the

22 motion for extension of time.

23 ///
          Case 3:19-cv-00142-LRH-CLB Document 61 Filed 08/24/20 Page 2 of 2



 1         The Court finds that the motion for extension of time is made in good faith and not solely

 2 for the purpose of delay, and that there is good cause for the extension of time requested.

 3         IT IS THEREFORE ORDERED that Petitioner’s Motion to Extend Time

 4 (ECF No. 60) is GRANTED. Petitioner will have until and including November 23, 2020,

 5 to file a reply to Respondents’ answer.

 6         IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 7 proceedings set forth in the order entered April 16, 2019 (ECF No. 9) will remain in effect.

 8

 9         DATED this 24th day of August, 2020.

10

11                                               LARRY R. HICKS
                                                 UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
